*688ON APPLICATION FOR REHEARING
PER CURIAM.
The defendant seeks a rehearing in this cause and has alleged that we erred in several respects. One such error deals with the mathematical computation of the allowance granted by Mr. Snyder for the value of the part taken. We agreed with the valuation of 27.5 cents per square foot for the 10,881 square feet expropriated. This would place a value amounting to $2,992.28 and not $2,520.00 as set forth in our opinion. Inasmuch as this is an error in calculation we can correct the same. Accordingly, our original decision is amended by increasing the award for just compensation by the sum of $472.28 or to the total figure of $60,702.28. In all other respects the application for a rehearing on the part of the defendant is denied.
The application for a rehearing on the part of the plaintiff, State of Louisiana, Through the Department of Highways, is likewise refused.